t c memo united_states tax_court sidney c shaw petitioner v commissioner of internal revenue respondent docket no filed date h craig pitts for petitioner edith f moates for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and accuracy-related_penalties with respect to petitioner’s federal_income_tax as follows penalty i r c year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number - - the issues presented are whether losses claimed by petitioner are subject_to the passive_activity_loss limitations under sec_469 and whether petitioner is liable for the accuracy-related_penalty under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in stillwater oklahoma at the time of filing the petition he owned real_estate investment properties interests in various business entities gasoline-hauling trailers and an airplane petitioner researched properties and operational businesses he developed a business model and consulted with his banker construction supervisor and operations managers he either purchased the property individually or purchased the property indirectly through an entity in which he held an ownership_interest petitioner then developed the land renovated the existing_building or inventoried the property for future development petitioner leased many of his properties to shaw’s gulf inc shaw’s gulf or its affiliates and shaw’s gulf managed the day-to-day business operations shaw’s gulf petitioner was a 9-percent shareholder of shaw’s gulf and was its president during the years in issue as president petitioner reviewed the monthly financial statements approved the annual budget approved the remodeling projects and signed the checks shaw’s gulf paid petitioner compensation of dollar_figure and dollar_figure for and respectively for his services related to shaw’s gulf shaw’s gulf was in the business of operating convenience stores gas stations carwashes and western sizzlin’ restaurants during the years in issue shaw’s gulf leased properties from petitioner and managed the operations of the businesses located on those properties the convenience stores that were leased from petitioner and operated by shaw’s gulf were buy n bye buy n bye buy n bye buy n bye buy n bye and conoco cmart shaw’s gulf also rented an office building located in stillwater from petitioner that was used as shaw’s gulf’s headquarters in shaw’s gulf also leased from petitioner and operated a western sizzlin’ restaurant located in ponca city oklahoma western sizzlin’ pc anda convenience store with a large carwash located in ponca city shaw’s gulf paid gross rents to petitioner of dollar_figure and dollar_figure for and respectively q4e- in addition to the real_estate that shaw’s gulf leased from petitioner shaw’s gulf also leased properties from entities in which petitioner held an ownership_interest during the years in issue shaw’s gulf operated texaco food mart a gas station and convenience store that was leased from rs m properties ii rs m petitioner was a 55-percent partner and the designated tax_matters_partner of rs m during the years in issue shaw’s gulf leased buy n bye a convenience store from r s partnership r s petitioner was a 50-percent partner of r s during the years in issue and petitioner contributed the bye n bye convenience store to r s sometime prior to the years in issue in shaw’s gulf leased the western sizzlin’ restaurant located in stillwater western sizzlin’ sw from s c shaw ltd shaw ltd an s_corporation of which petitioner was the sole shareholder shaw’s gulf operated a convenience store at a truck stop located in billings oklahoma that was owned by luttrell oil company luttrell petitioner was a shareholder and president of luttrell during the years in issue he reviewed the financial statements and tax bills of luttrell but he did not have much involvement in the day-to-day operations of luttrell - petitioner’s compensation from luttrell was dollar_figure and dollar_figure for and respectively shaw’s gulf also leased and operated four other convenience stores in which petitioner held no direct nor indirect ownership_interest in the property barden kellum kellum vice president of operations managed the day-to-day operations of shaw’s gulf and its affiliates and was responsible for the maintenance of the properties leased by shaw’s gulf kellum consulted with petitioner either by telephone or in person approximately to hours a week shaw’s gulf also leased a house located in stillwater from r s petitioner contributed the house to r s sometime prior to the years in issue kellum was not responsible for any of the residential rentals because petitioner hired an agency to manage the residential rentals c a trucking c a trucking was a subsidiary of shaw’s gulf c a trucking was in the transportation business on a call-and-carry basis it delivered petroleum products about to percent of c a trucking’s business was from shaw’s gulf stephen shaw general manager of c a trucking managed the day-to-day business operations dispatch and billing -- - petitioner was a shareholder and the president of c a trucking during the years in issue petitioner was not involved in the day-to-day operations of c a trucking but did meet with stephen shaw for about hours three times a month to review the numbers sign the checks and review the business volume c a trucking paid petitioner compensation of dollar_figure and dollar_figure in and respectively for his services related to c a trucking c a trucking rented gasoline-hauling trailers over the road trailers and a warehouse located in stillwater from petitioner c a trucking paid petitioner gross rents of dollar_figure and dollar_figure in and respectively shaw ltd petitioner was the sole shareholder of shaw ltd which was an s_corporation during the years in issue during the years in issue shaw ltd was in the business of operating a dairy queen restaurant in shaw ltd owned and operated the western sizzlin’ sw restaurant that was later leased to and operated by shaw’s gulf in the dairy queen restaurant was built and opened for business in shaw ltd owned the building and the equipment of the dairy queen restaurant but the land on which the dairy queen restaurant stood was leased from sdo llc petitioner was a - 33-percent member and the designated tax_matters_partner of sdq llc during the years in issue the day-to-day operations of the dairy queen restaurant were managed by kent russell russell petitioner renovated the dairy queen restaurant in petitioner purchased a new cash register system and added a salad display case the renovations consisted of relocating the fountain area to create a separate area for customers to get their drinks installing new tile and adding a mop sink closet the renovation work was done at night so that the restaurant could remain open during the first weeks of petitioner was involved in the renovation project and operations of the dairy queen restaurant he spent about hours a week at the restaurant busing tables cooking hamburgers and fixing the balls in the playroom petitioner met with russell every morning to review the food and labor costs after the first weeks of petitioner spent about hours a day at the restaurant observing operations in petitioner spent about hours a week at the dairy queen restaurant petitioner contributed western sizzlin’ sw to shaw ltd in date in shaw ltd leased western sizzlin’ sw to shaw’s gulf and shaw’s gulf took over the business operations of western sizzlin’ sw bob palmer palmer manager of western sizzlin’ sw continuously managed the day-to-day operations of the western sizzlin’ sw restaurant during the years in issue in shaw ltd made renovations to western sizzlin’ sw the renovations consisted of expanding the seating area extending the entry to create a cashier area relocating the restrooms adding a cleaning closet and expanding the parking lot the renovation work was done at night so that the restaurant could remain open petitioner met with palmer regularly about hours a week during the 15-week construction_period to discuss the renovations and business operations of the western sizzlin’ sw restaurant petitioner made the final decisions on the operations and policy of the western sizzlin’ sw restaurant including the type of food served the meat quality the seasoning used on the steaks the use of a vacuum tumbler to marinate the steaks the baking of fresh bread the addition of scatter bars throughout the restaurant and the addition of a cotton candy machine and desserts to the buffet after the renovations were completed in date petitioner met with palmer occasionally about hours a week to review and discuss the financial statements in petitioner ate dinner at the restaurant nights a week --- - gregory webb webb an employee of shaw’s gulf was the construction supervisor responsible for overseeing the day-to-day construction of the dairy queen and western sizzlin’ sw remodeling projects webb worked with petitioner on the design drawings and cost of the projects petitioner approved all of the details of the renovation projects set up lines of credit with vendors found subcontractors set up the bank account and signed the checks for the cost of construction during construction webb met with petitioner for about an hour ona daily basis to discuss the progress and problems encountered on the remodeling projects petitioner took trips for the purpose of improving his business operations he attended conventions observed the operations and facilities of other restaurants and met with other franchise owners the trips he took in his airplane are documented in his airplane flight log the airplane flight log recorded the dates of travel points of departure and arrival hours of flight duration and remarks on the purpose of the trips petitioner’s flight and travel time that related to shaw ltd wa sec_110 hours in petitioner kept calendars for the years in issue but they were discarded at the end of each calendar_year lease agqreements petitioner usually represented both sides of the lease transactions between himself and shaw’s gulf petitioner signed the lease agreements as the legal owner of the property as lessor and as the legal_representative of shaw’s gulf as lessee for the following properties buy n bye buy n buy buy n buy buy n bye buy n bye western sizzlin’ pc and the airplane kellum signed as the legal_representative of shaw’s gulf as lessee on the leases for western sizzlin’ sw conoco cmart and the office building located in stillwater petitioner had an appraisal done for each property he owned and used the appraisal to determine the rental price he generally set the rental price based on the appraisal value and added a 12-percent return kellum and webb calculated the numbers that assisted petitioner in determining whether he could own develop and lease a particular property to shaw’s gulf kellum typed some of the lease documents but did not research what the fair rental value of properties would have been the lease agreements included the land building fixtures and equipment at the specified location the lease agreements also provided that shaw’s gulf would be responsible for the repairs and maintenance of each property and that improvements made by the lessee would revert to the lessor upon termination of the lease the lease agreements for buy n bye buy n bye buy n bye buy n bye buy n bye conoco cmart and the office building located in stillwater provide lessee covenants and agrees to carry and maintain the buildings equipment and improvements upon the said premises in the same conditions as they now are and to deliver the same to the lessor upon the termination of this lease in the same condition in which they are now normal and usual wear_and_tear alone expected lessee may construct additions and improvements upon the premises which said additions and improvements are to be maintained at lessee’s expense to the termination of the lease when they become property of the lessor the lease agreement for western sizzlin’ pc provides repairs the lessee shall at its own expense make all necessary repairs and replacements to the leased premises fixtures and all other appliances and their appurtenant equipment alterations and improvements all additions alterations and improvements made in or to the leased premises by either the lessor or the lessee shall become property of the lessor and be surrendered with the leased premises at the termination of the lease xk k airplane lease activity petitioner purchased a new tbm single engine propeller airplane in petitioner leased the airplane to shaw’s gulf during the years in issue petitioner signed the lease agreement as lessor and as the president of shaw’s gulf as lessee the lease agreement provided that shaw gulf inc shall keep the airplane in good condition and shall make all repairs necessary for its good operation at its own expense and reguired monthly rental payments of dollar_figure the lease agreement also required shaw’s gulf to insure the airplane against loss shaw’s gulf deducted the rental expense and all the repairs and maintenance expense relating to the airplane petitioner included the rental income and deducted the mortgage interest and depreciation expense related to the airplane tax reporting petitioner’s individual tax_return and the tax returns of petitioner’s business entities were prepared by petitioner’s accountant who was a certified_public_accountant tax practitioner and had a real_estate background petitioner met with his accountant regularly and discussed his business activities on petitioner’s schedule e supplemental income and loss he reported income and losses from his ownership interests as nonpassive entity rs m dollar_figure dollar_figure r s big_number big_number sdq llc big_number big_number shaw ltd net nonpassive_income loss dollar_figure big_number s based on petitioner’s assumption that he gualified as a real_estate_professional under sec_469 petitioner reported his net_income and loss from his rental property on schedule e as nonpassive property over the road trailers dollar_figure dollar_figure warehouse stillwater buy n bye big_number big_number buy n bye big_number conoco cmart big_number big_number office building stillwater big_number big_number carwash ponca city -- big_number buy n bye big_number big_number western sizzlin’ pc -- big_number airplane big_number big_number total nonpassive_income loss dollar_figure dollar_figure petitioner did not attach to his or tax_return an election to treat all interests in rental real_estate as a single rental real_estate activity notice_of_deficiency respondent’s examination of petitioner’s tax_liability commenced on date a statutory_notice_of_deficiency for and was mailed to petitioner on date in the notice_of_deficiency respondent disallowed petitioner’s losses for and opinion respondent reclassified petitioner’s schedule e activities from nonpassive to passive activities and disallowed the losses claimed by petitioner based on the passive loss limitations under sec_469 in deciding whether petitioner is allowed to deduct his losses we must address multiple issues the deductibility of the losses from petitioner’s ownership_interest in shaw ltd depends on whether petitioner materially participated in shaw -- ltd the deductibility of the losses from his rental properties depends on whether petitioner had net_income from self- rented property under sec_1_469-2 income_tax regs whether petitioner qualifies as a real_estate_professional under sec_469 and whether petitioner’s airplane lease activity was a passive_activity under sec_469 sec_469 generally disallows for the taxable_year any passive_activity_loss sec_469 a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity is treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 under sec_469 b the rental activities of a taxpayer in the real_property business real_estate_professional are not per se passive activities under sec_469 but are treated as a trade_or_business and subject_to the material_participation requirements of sec_469 petitioner contends for the first time in his posttrial brief that he is entitled to deduct his losses in and because shaw’s gulf shaw ltd petitioner’s real_estate rental activities and petitioner’s airplane lease activity constitute a -- - single trade_or_business activity in which petitioner materially participated respondent argues that petitioner’s desire to combine his various activities into a single trade_or_business activity under sec_1_469-4 income_tax regs represents a new issue that cannot be raised for the first time on brief respondent asserts that to permit petitioner to raise this new issue on brief would result in unfairness surprise and prejudice to respondent we have held that issues raised for the first time on brief will not be considered by the court when surprise and prejudice are found to exist see 84_tc_191 affd 796_f2d_116 5th cir petitioner had numerous opportunities to raise his new_theory and the failure to raise this issue when he could have done so waives the argument see 64_tc_331 petitioner’s attempt to regroup his activities is belated and will not be accepted in any event his argument is factually and legally flawed under sec_1_469-4 income_tax regs and sec_1_469-4 income_tax regs respondent alternatively argues that petitioner’s proposed grouping of activities is inconsistent with petitioner’s actual grouping of activities as reported in and sec_1_469-4 income_tax regs states in general that once a taxpayer has grouped activities under this section the -- - taxpayer may not regroup those activities in subsequent taxable years respondent also explains that petitioner is unable to group his real_estate rental activities with his airplane activity because under sec_1_469-4 income_tax regs an activity involving the rental of real_property and an activity involving the rental of personal_property may not be treated as a single activity we agree with respondent material_participation in shaw ltd respondent reclassified the income and loss from petitioner’s schedule e ownership interests from nonpassive to passive activities and disallowed the net passive loss of dollar_figure and dollar_figure in and respectively pursuant to sec_469 entity rs m dollar_figure dollar_figure r s big_number big_number sdq llc big_number big_number shaw ltd net_passive_income loss dollar_figure big_number s the effect of respondent’s reclassification was to disallow a portion of the losses from shaw ltd petitioner can deduct the losses from his ownership_interest in shaw ltd of dollar_figure and dollar_figure in and respectively if petitioner can demonstrate that he materially participated in shaw ltd during or - material_participation is defined as involvement in the operations of an activity that is regular continuous and substantial sec_469 as explained in sec_1 5t a temporary income_tax regs fed reg date a taxpayer can satisfy the material_participation requirement if the individual meets any one of the seven regulatory tests the individual participates in the activity for more than hours during such year the activity is a significant_participation_activity for the taxable_year and the individual’s aggregate participation in all significant participation activities during such year exceeds hours based on all of the facts and circumstances the individual participates in the activity ona regular continuous and substantial basis during such year participation generally means any work done in an activity by an individual who owns an interest in the activity sec_1_469-5 income_tax regs work done by the individual is not treated as participation in the activity if such work is not of a type that is customarily done by an owner of such activity and one of the principal purposes for performing such work is to avoid the passive_activity limitations of sec_469 - - sec_1_469-5t f temporary income_tax regs fed reg date work done by an individual in the individual’s capacity as an investor in an activity is not treated as participation in the activity for purposes of this section unless the individual is directly involved in the day-to-day management or operations of the activity sec_1_469-5t a temporary income_tax regs fed reg date work done as an investor includes studying and reviewing financial statements or reports on operations of the activity preparing or compiling summaries or analyses of the finances or operations of the activity for the individual’s own use and monitoring the finances or operations of the activity in a nonmanagerial capacity sec_1_469-5t b temporary income_tax regs supra petitioner contends that in he met the 500-hour requirement under sec_1_469-5t temporary income_tax regs supra and in his participation in significant participation activities exceeded hours under sec_1 5t a temporary income_tax regs fed reg date respondent argues petitioner failed to establish by reasonable means the hours he devoted to shaw ltd and petitioner’s activities that were related to shaw ltd consisted of investor type activities that are not treated as participation in an activity with respect to the evidence that may be used to establish hours of participation sec_1_469-5t temporary income_tax regs fed reg date provides the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries while the regulations are somewhat ambiguous concerning the records to be maintained by taxpayers they do not allow a postevent ballpark guesstimate carlstedt v commissioner tcmemo_1997_331 speer v commissioner tcmemo_1996_323 goshorn v commissioner tcmemo_1993_578 petitioner’s recollection and estimate of the hours that he participated in shaw ltd are reasonable and are corroborated by the testimony of webb and palmer however based on the description of the activities that petitioner performed the hours that are related to investor type activities such as monitoring the operations and reviewing financial statements are not treated as participation because petitioner was not involved in the day-to-day operations of the restaurants rather the day-to-day operations of the - - dairy queen restaurant were managed by russell and the day-to-day operations of western sizzlin’ sw were managed by palmer the activities that will be considered as participation in shaw ltd are petitioner’s involvement in the renovations and initial operations of his restaurants in petitioner spent about hours a week during the 14-week construction_period on activities related to the dairy queen restaurant or hours and he spent about hours a week during a 15-week construction_period on activities related to the western sizzlin’ sw restaurant or hours petitioner’s flight and travel time related to shaw ltd wa sec_110 hours in petitioner’ sec_418 hours of participation in shaw ltd do not meet the material_participation test for petitioner has conceded that he did not participate in shaw ltd for hours in petitioner’s argument that he spent more than hours in significant participation activities in impermissibly combines his hours of participation in shaw ltd with his hours of participation in his rental activities sec_1 5t c temporary income_tax regs fed reg date provides that a significant_participation_activity must be a trade_or_business activity not a rental_activity rental activities petitioner reported his property rentals as nonpassive activities during the years in issue based on the assumption that he qualified as a real_estate_professional under sec_469 respondent determined that petitioner was not a real_estate_professional and reclassified petitioner’s rental activities as passive activities respondent also determined that the properties leased to shaw’s gulf and c a trucking were self-rented properties pursuant to sec_1_469-2 income_tax regs the self-rented property rule contained in sec_1_469-2 income_tax regs states property rented to a nonpassive activity an amount of the taxpayer’s gross rental_activity income for the taxable_year from an item of property equal to the net rental_activity income for the year from that item of property is treated as not from a passsive activity if the property-- is rented for use in a trade_or_business activity in which the taxpayer materially participates for the taxable_year emphasis added under the self-rented property rule the net rental income from self-rented property is treated as nonpassive_income and the net rental losses are treated as passive losses even though the rental activities are passive activities respondent reclassified the net rental income from the following properties as nonpasssive -- - property over the road trailers dollar_figure dollar_figure warehouse stillwater buy n bye big_number big_number buy n bye big_number big_number conoco cmart big_number big_number office building stillwater -- big_number carwash ponca city big_number total nonpassive_income dollar_figure dollar_figure the result to petitioner is that his passive losses from his other rental properties are subject_to the passive loss limitations under sec_469 the following rental losses were disallowed by respondent property buy n bye dollar_figure dollar_figure office building stillwater big_number -- western sizzlin’ pc -- big_number airplane big_number big_number total passive losses dollar_figure dollar_figure petitioner contends that the application of sec_1 f income_tax regs is arbitrary capricious and contrary to the code because similarly situated properties are treated differently solely on the basis of whether they show a profit or loss for the year petitioner argues that the regulations produce an inequitable result and are not appropriate where multiple properties are leased to a single business_enterprise this court has previously addressed the validity of sec_1_469-2 income_tax regs and held that the recharacterization of net_income from self-rented property was - - not arbitrary capricious or manifestly contrary to the statute 114_tc_366 111_tc_215 see also sidell v commissioner tcmemo_1999_301 affd 225_f3d_103 lst cir congress granted the secretary_of_the_treasury the authority to prescribe regulations as may be necessary or appropriate to carry out the provisions of sec_469 including regulations which specify what constitutes an activity material_participation or active_participation for purposes of this section and requiring net_income or gain from a limited_partnership or other passive_activity to be treated as not from a passive_activity sec_469 in krukowski v commissioner supra pincite the court stated we disagree with petitioner that the recharacterization rule is invalid the recharacterization rule is a legislative_regulation see 111_tc_215 the secretary had to comply with the administrative_procedure_act apa u s c sec_553 and c when he prescribed sec_1 f income_tax regs because the rules contained therein are legislative rather than interpretive see also 191_f3d_599 5th cir thus it is invalid only if it is arbitrary capricious or manifestly contrary to the statute see 467_us_837 see also 99_tc_180 affd 7_f3d_182 5th cir the recharacterization rule is not arbitrary capricious or manifestly contrary to the statute it was prescribed by the secretary pursuant in part to the specific grant of authority stated in sec_469 -- - that allows him to prescribe all necessary or appropriate regulations to carry out the provisions of sec_469 fn ref omitted the court cited the following passage from the legislative_history to support its holding the conferees intend that this authority be exercised to protect the underlying purpose of the passive loss provision preventing the sheltering of positive_income_sources through the use of tax losses derived from passive business activities examples where the exercise of such authority may the secretary so determines be appropriate include the following related_party leases or sub- leases with respect to property used in a business activity that have the effect of reducing active business income and creating passive_income h conf rept pincite 1986_3_cb_147 petitioner argues that the court has not previously considered the inequity of recharacterizing net_income from self-rented properties where self-rented properties with losses are not recharacterized we disagree the taxpayers in sidell v commissioner supra faced a similar situation where one self- rented property generated a net_loss and the other self-rented properties generated net_income the taxpayers argued that the properties were either contiguous to or located across the street from each other and that the ownership of the properties was separate from the business for valid business reasons the court held that sec_1_469-2 income_tax regs was valid - - pursuant to the secretary’s delegated regulation-making authority without the application of sec_1_469-2 income_tax regs taxpayers would be able to substitute passive_income from self-rented properties for nonpassive_income such as wages or dividends from a personal service or closely_held_corporation in order to offset their passive losses from other activities where the taxpayer controls both sides of the transaction such arrangements require special scrutiny we do not agree with petitioner that sec_1_469-2 income_tax regs has produced an inequitable result petitioner is a sophisticated businessperson who owned multiple properties held ownership interests in several businesses and served as the president of shaw’s gulf and c a trucking petitioner controlled both sides of the rental transactions between himself individually as lessor and as an officer of the respective businesses as lessee as lessor he knew the appraised value the mortgage interest_expense and the depreciation expense on each property he had control_over establishing the amount of rent and chose a 12-percent return petitioner had nontax business reasons for retaining ownership of the rental properties individually and outside of his businesses petitioner must accept the tax consequences of his business decisions and the manner in which he chose to structure his - - business transactions the supreme court has observed that while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_134 citations omitted we sustain respondent’s determination that the net rental income from the real_estate properties rented to shaw’s gulf and c a trucking should be reclassified as nonpassive_income petitioner argues in the alternative that his real_estate activities were nonpassive activities because he qualifies as a real_estate_professional under sec_469 and his real_estate rental activities are a trade_or_business in which he materially participated respondent disallowed the following real_estate rental losses based on the passive loss limitations under sec_469 property buy n bye dollar_figure dollar_figure office building stillwater big_number -- western sizzlin’ pc total passive losses dollar_figure dollar_figure respondent maintains that the real_estate rental activities generating a net_loss are per se passive activities under sec_469 because petitioner has not presented adequate evidence -- p7 - to support his assertion that he was a real_estate_professional pursuant to sec_469 in either or or to support a finding that he materially participated in each of the real_estate properties under sec_469 b a taxpayer qualifies as a real_estate_professional and is not engaged in a passive_activity under sec_469 if more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates thus if the taxpayer qualifies as a real_estate_professional the rental activities of the real_estate_professional are exempt from classification as a passive_activity under sec_469 instead the real_estate professional’s rental activities are treated as a passive_activity under sec_469 unless the taxpayer materially participated in the activity sec_1_469-9 income_tax regs for purposes of determining whether a taxpayer materially participated in a trade_or_business this requirement must be met with respect to each interest in rental real_estate unless the taxpayer makes an election to treat all interests in rental real_estate as a single - - rental real_estate activity sec_469 a sec_1 e income_tax regs petitioner did not make a timely election to treat all interests in rental real_estate as a single rental real_estate activity real_property trades_or_businesses are defined in sec_469 c as any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business a trade_or_business includes being an employee 66_tc_652 affd 601_f2d_734 5th cir petitioner asserts that he devoted more than hours to real_property trades_or_businesses because his activities show a meaningful involvement in real_property trades or business and he bases this on the following he was the general contractor on three projects in and two projects in he spent a significant amount of time looking for additional real_estate to purchase he owned real_estate properties in and in he purchased five real_estate properties in and four in he sold two parcels of real_estate in and he spent over dollar_figure and dollar_figure in construction costs in and respectively the number of properties owned sold or purchased or the amount of money - - spent on construction costs does not quantify the number of hours that petitioner spent on real_estate activities petitioner attempted to recollect his participation in his real_estate activities at trial and attempted to summarize his estimates from trial in his brief petitioner asserts that his hours of participation in his real_estate activities were big_number and big_number in and respectively respondent argues that petitioner has not established by reasonable means that he spent more than hours in real_property trades_or_businesses we agree petitioner has not recorded the number of hours spent in any activity and has discarded his calendars his attempt to reconstruct or estimate his hours through testimony such as that described above produces a generalized description of his activities and a vague approximation--or ballpark guesstimate ---of his hours his testimony regarding his real_estate activities is inadeguate and unpersuasive under the circumstances his estimated hours of participation in real_estate activities are unreasonable the airplane flight logs that document petitioner’s flight time would be a credible source and reasonable means to demonstrate petitioner’s activities and hours spent in real_estate activities however petitioner’s flight time that was related to his real_estate activities in and does not -- - provide a sufficient number of hours to meet the 750-hour participation requirement because petitioner does not meet the 750-hour requirement of sec_469 b he 1s not a real_estate_professional for purposes of sec_469 a and his real_estate rental activities are treated as passive activities under sec_469 as such it is not necessary for us to address whether petitioner spent more than percent of his time in real_estate trades_or_businesses or whether he materially participated in each real_estate rental even so the lease agreements executed by petitioner would not require much involvement by petitioner during the lease_term because the leased premises included the land building fixtures and equipment and the lessee was required to repair and maintain the property further kellum was responsible for the repairs and maintenance of the properties leased to shaw’s gulf and petitioner hired an agency to manage the residential rentals airplane lease activity respondent disallowed the airplane rental losses of dollar_figure and dollar_figure in and respectively and maintains that the leasing of personal_property is a passive_activity under sec_469 and subject_to the passive_activity_loss limitations under sec_469 --- - petitioner argues that the airplane was an essential part of his real_estate operations and that the costs he incurred should be allowable as trade_or_business_expenses under sec_162 petitioner asserts that he used the airplane for the professional chase of properties such as the purchase of real_estate research to develop his properties and attendance at business meetings a rental_activity is a per se passive_activity regardless of whether the taxpayer materially participates in the activity sec_469 rental_activity as defined in sec_469 is any activity where payments are principally for_the_use_of tangible_property here the rental of petitioner’s airplane to shaw’s gulf for monthly lease payments of dollar_figure was a rental_activity under sec_469 and thus a passive_activity under sec_469 petitioner argues that while in form the agreement is a lease the substance of the transaction resembles an expense-sharing agreement with shaw’s gulf shaw ltd and c a trucking we disagree the lease agreement did not provide for expense-sharing rather the lease provided that the lessee would maintain and repair the airplane and insure the airplane against loss shaw’s gulf as lessee deducted the repairs and maintenance_expenses related to the airplane - - petitioner was on both sides of the transaction and reported the income and expense of the airplane lease activity as a rental_activity on his schedule e petitioner chose to structure and report his airplane leassing activity as a rental_activity during the years in issue and must accept the tax consequences related to that form see 417_us_134 he cannot belatedly recharacterize it to secure greater tax benefits id we conclude that the airplane lease activity was a passive_activity and the rental losses are limited to the extent of passive_activity income under sec_469 penalties sec_6662 imposes a 20-percent accuracy-related_penalty where the taxpayer’s underpayment_of_tax is attributable to negligence or disregard of rules or regulations see also sec_6662 respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 because petitioner was negligent in the preparation of his and tax returns respondent maintains that petitioner’s tax returns contained errors petitioner failed to maintain adequate books_and_records and petitioner ignored the self-rental rules of sec_1_469-2 income_tax regs petitioner argues that he was not negligent that he made a reasonable attempt to comply - - with the provisions of the internal_revenue_code and that he took a position that was well founded in law and fact good_faith reliance on the advice of counsel or a qualified accountant can in certain circumstances be a defense to the accuracy-related_penalty for negligence see 111_tc_215 91_tc_396 affd without published opinion 940_f2d_1534 9th cir petitioner consulted with his accountant who prepared his tax returns for the years in issue petitioner’s reliance on the representations of his accountant was reasonable we conclude that petitioner is not liable for the accuracy-related_penalties imposed under sec_6662 we have considered all of the remaining arguments that have been made by petitioner for a result contrary to that expressed herein and to the extent not discussed above they are without merit to reflect the foregoing decision will be entered for respondent as to the deficiencies and for petitioner as to the accuracy-related_penalties
